IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40467
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE LUIS BENAVIDES-HERNANDEZ,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-96-CR-166-1
                      --------------------
                        December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Irma Sanjines, court-appointed appellate counsel for Jose

Luis Benavides-Hernandez (Benavides), has requested leave to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Benavides has received a copy

of counsel’s motion, but has not filed a response.     Our

independent review of the brief and the record discloses no

nonfrivolous issues for appeal.    Counsel’s motion for leave to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40467
                               -2-

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.   See 5TH CIR.

R. 42.2.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.